Per Curiam.
Each of the appellants herein was convicted of the offense of driving while under the influence of alcohol or drugs, third offense, and was sentenced to at least 1 year’s confinement. Each has served more than 6 months in jail and seeks habeas corpus relief for reduction of sentence under Neb. Rev. Stat. §29-2204.01 (Reissue 1979), since Neb. Rev. Stat. § 39-669.07 (Cum. Supp. 1982) created new penalties for such offenses. The action of the trial court in sustaining appellees’ motion to dismiss in each case is affirmed. State v. Peiffer, 212 Neb. 864, 326 N.W.2d 844 (1982).
Affirmed.